DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see under the heading “Double Patenting” filed April 12, 2022, with respect to the obvious double patenting (ODP) rejections over the co-pending applications 14/143276 and 14/341762 have been fully considered and are persuasive.  The ODP rejections recited in the final rejection of March 9, 2022 has been withdrawn. 

Claim Interpretation
A controller is recited in claim 35 and is interpreted as element 138 where the controller is a suitable computer and connected drive and/or feedback components adapted to control such motions and function see [0048] of the original specification.

Allowable Subject Matter
Claims 21-39 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a chemical mechanical polishing (CMP) apparatus with a dispenser that includes including a first outlet positioned at a first radial position over the polishing pad and a second outlet positioned at a different second radial position over the polishing pad, the first outlet coupled to the first slurry component supply and the second outlet coupled to the second slurry component supply such that the first outlet is configured to distribute the first slurry component that includes abrasive and/or etchant without the oxidizer to one or more first zones on the polishing pad and the second outlet is configured to distribute the second slurry component that includes the oxidizer without an abrasive and without an etchant to one or more different second zones on the polishing pad as recited in claim 21. Likewise, the prior art of record fails to teach or fairly suggest a chemical mechanical polishing (CMP) apparatus with a dispenser that includes including a plurality of outlets positioned at different radial positions over the polishing pad with each outlet coupled to a different slurry component supply of the plurality of slurry component supplies such that the plurality of outlets are configured to distribute the plurality of different slurry components to a plurality of different zones on the polishing pad with each outlet dispensing exactly one from i) an abrasive and/or etchant, ii) an oxidizer, or iii) a corrosion inhibitor as recited in claim 29. Furthermore, the prior art of record fails to teach or fairly suggest a chemical mechanical polishing (CMP) with a controller configured to cause the dispenser to deliver the plurality of different slurry components to the polishing pad in a timed sequence with different slurry components delivered at different times with exactly one from i) an abrasive and/or etchant, ii) an oxidizer, or iii) a corrosion inhibitor being dispensed at a time as recited in claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716